Case 1:17-cv-00650-GJQ-RSK ECF No. 57 filed 01/15/19 PageID.1488 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION
                              __________________________


ELIZABETH LOWING,

               Plaintiff,

v.                                                          Case No. 1:17-CV-650

JUSTIN VISSER, et al.                                       HON. GORDON J. QUIST

            Defendants.
________________________/


                       ORDER SCHEDULING MOTIONS HEARING

       Oral argument on Defendants’ Motions For Summary Judgment (ECF Nos. 42 & 44) will

be heard April 17, 2019, at 2:00 PM, which was the date and time set for Final Pretrial Conference.

The Final Pretrial Conference is adjourned without date.



Dated: January 15, 2019                                    /s/ Gordon J. Quist
                                                          GORDON J. QUIST
                                                     UNITED STATES DISTRICT JUDGE
